 1    SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
      LAW OFFICES OF SELWYN D. WHITEHEAD
 2    4650 Scotia Avenue
      Oakland, CA 94605
 3    Tel: (510) 632-7444
      Fax: (510) 856-5180
 4    Email: selwynwhitehead@yahoo.com

 5    JULYN M. PARK, ESQ. (CSB No. 213429)
      DEIRDRE M. DIGRANDE, ESQ. (CSB No. 199766)
 6    LOCKHART PARK, LLP
      4655 Old Ironsides Drive, Suite 250
 7    Santa Clara, CA 95054
      Tel: (408) 416-2929
 8    Fax: (855) 368-1020
      Email: jpark@lockhartpark.com
 9            ddigrande@lockhartpark.com

10    Attorneys for Creditors
      JEFF HANNA and AMALIA HANNA
11

12                                 UNITED STATES BANKRUPTCY COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14                                              SAN JOSE DIVISION

15

16    In re:                                                   Bk. Case No. 20-50469-SLJ

17    MORDECHAI KOKA,                                          Chapter 11

18                  Debtor.                                    DECLARATION OF DEIRDRE M.
                                                               DIGRANDE IN SUPPORT OF
19                                                             CREDITORS JEFF AND AMALIA
                                                               HANNA’S RENEWED EX PARTE
20                                                             APPLICATION FOR ORDER
                                                               SHORTENING TIME FOR HEARING ON
21                                                             APPROVAL OF THE DISCLOSURE
                                                               STATEMENT CONTAINED IN THEIR
22                                                             PROPOSED COMBINED PLAN OF
                                                               REORGANIZATION FILED ON AUGUST
23                                                             10, 2021

24    I, Deirdre M. Digrande, declare as follows:

25             1.      I am an attorney at law admitted to practice in all courts in the State of California

26    and co-counsel of record for creditors Jeff Hanna and Amalia Hanna (“the Hannas”). I make this

27    declaration in support of the ex parte application for an order shortening time for hearing on

28    approval of the Disclosure Statement contained their Proposed Combined Plan of Reorganization
                                                           -1-
          Decl. in Support of Ex Parte Application for Order Shortening Time for Hearing on Disclosure Statement
Case: 20-50469 Doc# 217-1 Filed: 08/13/21                     Entered: 08/13/21 18:31:22 Page 1
                                                  Case No. 20-50469-SLJ
                                                   of 2
 1    filed on August 10, 2021 (“the Hannas’ Plan”) [Dkt. No. 212]. Unless otherwise stated, I have

 2    personal knowledge of the following facts and, if called as a witness, I could and would

 3    competently testify to them.

 4             2.      Reason for the Request to Shorten Time. The Hannas request that their Disclosure

 5    Statement be heard on shortened time – September 2, 2021 specifically – so that it will coincide

 6    with the hearing on the Disclosure Statement contained in the Joint Proposed Combined Plan of

 7    Reorganization (“Joint Plan”) submitted by Debtor and creditors Dale and Melissa Gardner (“the

 8    Gardners”) [Dkt. No. 193].

 9             3.      Previous Time Modifications Related to the Subject Request. None.

10             4.      The Effect of the Request to Shorten Time on the Case Schedule. I am informed

11    and believe that holding one hearing on the parties’ respective Disclosure Statements will advance

12    the case schedule.

13             5.      Efforts to Meet and Confer With Counsel for Debtor and the Gardners. On August

14    13, 2021 at approximately 3:00 p.m., I telephoned Debtor’s counsel, Lars T. Fuller, and the

15    Gardners’ counsel, Brent D. Meyers, about stipulating to the relief requested in this Application.

16    As of the filing of this Application, Mr. Meyers has agreed to stipulate and Mr. Fuller has not yet

17    responded.

18             I declare under penalty of perjury under the laws of the United States of America that the

19    foregoing is true and correct.

20             Executed this 13th day of August, 2021 at San Francisco, California.

21

22                                                             /s/ Deirdre M. Digrande
                                                                   Deirdre M. Digrande
23

24

25

26

27

28
                                                           -2-
          Decl. in Support of Ex Parte Application for Order Shortening Time for Hearing on Disclosure Statement
Case: 20-50469 Doc# 217-1 Filed: 08/13/21                     Entered: 08/13/21 18:31:22 Page 2
                                                  Case No. 20-50469-SLJ
                                                   of 2
